        Case 3:19-mj-01506-WVG Document 13 Filed 04/23/19 PageID.11 Page 1 of 2


                                                                          ~~~1    ~t.A• o····~.
 1
                                                               \
                                                               I
                                                                           \~ ~ ~ ~"""" . .
                                                                           ti "~ r;·i~
 2
                                                                      \      APR 2 3 2019
 3
                                                                       ~
                                                                       u~; DIS I HIC 1 COURT
                                                                      CU::J-iK
 4                                                               SOUTHE8N DISTRICT OF CALiFORNIA
                                                                 BY                               DcPUTY
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   II UNITED STATES OF AMERICA,                  Case No. 19MJ1506-WVG
11
                          Plaintiff,               FINDINGS OF FACT AND ORDER
12                                                 RE WAIVER OF DETENTION
                          v.                       PENDING TRIAL
13
14 llTANNERLAWSON,
15
                          Defendant
16
17
1811         In accordance with the Bail Reform Act of 1984, 18 U.S.C. §3142(±), a
19 II detention hearing was scheduled for APRIL 23, 2019, to determine whether
20 II TANNER LAWSON (the "Defendant") shall be held in custody without bail pending
21 11 trial and, if convicted, sentencing in the above-captioned matter.
22 11        At the hearing on APRIL 23, 2019, the Defendant knowingly and voluntarily
23 11 waived all rights, on the record and through counsel, to the setting of bail and the
24 11 detention hearing. Based on that waiver, the Court orders that Defendant be detained
25 11 pending trial because he is a serious flight risk as well as a danger to the community
26 11 and, if convicted, sentencing in these matters, without prejudice or waiver of the
27   II Defendant's right to later apply for bail and conditions of release, and without
28

                                                  -1-
           Case 3:19-mj-01506-WVG Document 13 Filed 04/23/19 PageID.12 Page 2 of 2


 1 11 prejudice or waiver of the right of the United States to seek detention in the event of
 2        an application by Defendant for such relief.
 3                                               ORDER
 4 11           IT IS HEREBY ORDERED that Defendant be detained pending trial and, if
 5 11 convicted, sentencing in these matters.
 6 II           IT IS FURTHER ORDERED that Defendant be committed to the custody of
 7 11 the Attorney General or their designated representative for confinement in a
 8 11 corrections facility separate, to the extent practicable, from persons awaiting or
 9 11 service sentence or being held pending appeal. The Defendant shall be afforded
10 11 reasonable opportunity for private consultation with counsel.
11 II           While in custody, upon order of a court of the United States or upon the request
12 11 of an attorney for the United States, the person in charge of the correctional facility
13 II shall deliver the Defendant to the United States Marshal for the purpose of an
14 II appearance in connection with a court proceeding or any other appearance stipulated
15 11 by defense and government counsel.
16   11         This order is made without prejudice to modification by this Court and without
17 11 prejudice to the Defendant's exercise of the right to bail and a detention hearing at a
18 II future date.
19

20              IT IS SO ORDERED.
21
22
                DATED:       't/4/'i                       /vV cc;;_
23                            7                  HONORABLE WILLIAM V. GALLO
                                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
                                                    -2-
